Citation Nr: 0121775	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 26, 1998, 
for the assignment of a compensable disability evaluation for 
angioneurotic edema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to June 
1968.

This appeal arises from a September 1998, Department of 
Veterans Affairs Regional Office (VARO), Portland, Oregon 
rating decision, which granted the appellant an increased 
rating for his service-connected angioneurotic edema from 0 
to 10 percent, effective June 26, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran filed a claim for an increased rating of his 
service connected angioneurotic edema on June 26, 1998.

3.   There is no showing of medical treatment for the 
veteran's angioneurotic edema in the year prior to June 26, 
1998.


CONCLUSION OF LAW

The requirements for an effective date earlier than June 26, 
1998, for the assignment of a 10 percent disability 
evaluation for angioneurotic edema have not been met. 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400(o)(2) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
has been given notice of the information, medical evidence, 
or lay evidence necessary to substantiate his claim for an 
earlier effective date for his increased disability rating 
for service-connected angioneurotic edema.  VARO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant and, in fact, it appears that all 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folder.  In 
these circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim for an earlier effective date for an 
increased rating.  Therefore, a remand for development under 
the Veterans Claims Assistance Act of 2000, Pub. L. 106-475 
(to be codified at 38 U.S.C. § 5103A) is not necessary.

The veteran essentially contends that he is entitled to an 
effective date prior to June 26, 1998 for a 10 percent 
disability evaluation.  In part, the veteran, through his 
representative, alleges that prior VARO rating decisions in 
November 1975 and December 1975 which reduced his rating from 
10 to 0 percent are not final because he did not receive 
notice.  He also alleges, in essence, that an increased 
rating for his service-connected angioneurotic edema was 
factually ascertainable prior to the date he filed his claim 
for an increased rating on June 26, 1998.

As a preliminary matter, the uncorroborated assertion with 
regard to the lack of notice of the 1975 determinations made 
by the Columbia, South Carolina VARO is insufficient as to 
rebut the presumption of regularity in VA operations that 
specifically require RO's to provide claimants with notice of 
all determinations and of the right to initiate an appeal.  
See Schoolman v. West, 12 Vet. App. 307, 311 (1999); see also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Therefore, 
it is determined that those decisions are final and the 
veteran failed to initiate a timely appeal with respect to 
the reduction of compensation level assigned for his service-
connected angioneurotic edema.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. § 
5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

As noted previously, the effective date assigned by VARO for 
the increased 10 percent rating was June 26, 1998, the date 
on which the veteran filed his claim for an increased rating.  
Specifically, the veteran submitted a letter seeking 
"reinstatement" of his compensation for his service-
connected angioneurotic edema.  Pursuant to the laws and 
regulations cited above, the effective date may be one year 
prior to the date of the veteran's claim if the evidence 
demonstrates a factually ascertainable increase in severity 
of his angioneurotic edema.  Thus, if the evidence shows that 
an increase in severity warranting a 10 percent rating 
occurred between June 26, 1997 and June 26, 1998, an 
increased rating may be made effective on the date of the 
increase in severity.  If the severity of the disability 
increased to the 10 percent level before June 26, 1997, an 
effective of June 26, 1997, may be assigned.

VA treatment records submitted which are dated during the one 
year prior to the filing of the veteran's claim for an 
increased rating are negative for any complaints or findings 
referable to his service-connected angioneurotic edema. 

A VA examination was conducted in August 1998.  The appellant 
reported that his face, eyes, and lips swelled and he had 
itching all over his body, especially his chest, abdomen, 
back, legs, and face.  He claimed that he had to scratch all 
of the time and it was annoying.  He claimed that the attacks 
would come on suddenly at least twice a week, and last more 
than one hour.  He indicated that when he had an attack he 
would take Cyproheptadine, 4 mg., which helped.  The 
examiner's impression was of allergic reaction versus 
angioneurotic edema.  He reported that the appellant had 
attacks twice a week with intense itching which lasted for 
more than one hour.

The initial clinical evidence of symptomatic angioneurotic 
edema is dated subsequent to June 26, 1998, in the form of 
the August 1998 VA physical examination report.  In view of 
the foregoing, the Board finds that entitlement to an 
effective date earlier than June 26, 1998 for the award of a 
10 percent rating for angioneurotic edema is not shown. 38 
U.S.C.A. § 5110 (West Supp. 2000); 38 C.F.R. § 3.400 (2000).


ORDER

An effective date earlier than June 26, 1998 for an increased 
rating for service-connected angioneurotic edema is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


